DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 37, 39-41, 45, 47-48, 53-54, 59 are allowed for the below reasons.

  	In regards to claim 37, the prior art of reference does not disclose singly or in combination to render a method in response to receiving a signed confirmation from the device indicating that the profile has been deleted from the eUICC and verifying the signature used to sign the confirmation using an eUICC Identity (EID) certificate associated with the eUICC: identifying a Subscription Manager Data Preparation entity that provisioned the profile; sending a delete request to the Subscription Manager Data Preparation entity, along with the signed confirmation, for deletion of the profile in the mobile network; and deleting the subscription from a database of the MNO, in response to receiving confirmation from the Subscription Manager Data Preparation entity that the profile has been deleted in the mobile network.
 	In regards to claim 41, the prior art of reference does not disclose singly or in combination to render an entity confirmation using an eUICC Identity (EID) certificate associated with the eUICC: identify a Subscription Manager Data Preparation entity that provisioned the profile; send a delete request to the Subscription Manager Data Preparation entity, along with the signed confirmation, for deletion of the profile in the mobile network; and delete the subscription from a database of the MNO, in response to receiving confirmation from the Subscription Manager Data Preparation entity that the profile has been deleted in the mobile network.
 	In regards to claim 48, the prior art of reference does not disclose singly or in combination to render a method wherein the method further comprises receiving, from the network entity, an acknowledgment of the profile and the subscription having been deleted in the mobile network.
In regards to claim 54, the prior art of reference does not disclose singly or in combination to render a device send a signed confirmation of the deletion of the profile from the eUICC to the network entity, along with a deletion request to prompt deletion of the profile and the subscription in the mobile network; wherein the device is further configured to 
mobile network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K.  WILFORD SHAHEED whose telephone number is (469)295-9175.  The examiner can normally be reached on Monday-Friday 9 am-5pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor Jinsong Hu can be reached at (571)272-3965 where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643